DETAILED ACTION
This action is in response to the original filing of 1-6-2022. Claims 1-20 are pending and have been considered below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-7, 10, 11, 13-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, 12, 17, 31 and 42 of U.S. Patent No. 11269501 B1. Although the claims at issue are not identical, they are not patentably distinct 
from each other because all the claimed subject matters recited in claims of the present application can be found in claims 1, 5, 7, 11, 12, 17, 31 and 42 of U.S. Patent No. 11269501 B1. As a result, it is noted that features recited in claims of the instant application are a variation of the invention found in the parent application including a design under edit with input actions which cause a conflict of objects, and further previewing the conflict. 
see mapping below:

US Patent 11269501 B1		Application 17570200
1.  A network computer system comprising: one or more processors; a memory sub-system to store a set of network-side instructions; wherein the one or more processors execute the set of network-side instructions to: (i) enable each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; (ii) enable users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and (iii) communicate user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to: render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by: receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; determining one or more alternative outcomes that would resolve the conflict caused by the second input action; rendering a preview including the one or more alternative outcomes; and resolving the conflict caused by the second input action so that the constraint is not violated based on a user response to the preview.

1. A network computer system comprising: one or more processors; a memory sub-system to store a set of network-side instructions; wherein the one or more processors execute the set of network-side instructions to: (i) enable each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; (ii) enable users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and (iii) communicate user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to: render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; rendering a preview that is indicative of the conflict; and enabling a user response to the preview to generate an outcome with respect to rendering the first object and the second object.
2. The network computer system of claim 1, wherein enabling the user response includes enabling the user to provide input to resolve the conflict.
Claims 11 and 17 similarly map with to claim 2  
5. (Previously Presented) The network computer system of claim 4, wherein the alternative outcome includes a modification the first object so that the second input action does not violate the constraint. 
4. The network computer system of claim 1, wherein enabling the user response includes enabling the user to modify the first object or the second object.
Claims 13 and 19 similarly map with to claim 4  
11. (Previously Presented) The network computer 
system of claim 10, wherein resolving the conflict caused
 by the second input action includes changing 
the attribute of the first object to resolve the constraint
 relative to the attribute of the first object.
12. (Previously Presented) The network computer 
system of claim 10, wherein resolving the conflict caused
 by the second input action includes changing
 the attribute of the second object to resolve the
 constraint relative to the attribute of the first object.

5. The network computer system of claim 1, wherein enabling the user response includes enabling the user to provide input to resolve the conflict by changing an attribute of either the first object or the second object.
Claims 14 and 20 similarly maps with to claim 5 
7. The network computer system
 of claim 1, wherein resolving the conflict caused by the
 second input action includes enabling the second user to 
provide input to  cancel he second input action
 without implementing the second input action.
6. The network computer system of claim 1, wherein enabling the user response includes enabling the second user to provide input to cancel the second input action without implementing the second input action. 
Claim 15 similarly maps to claim 6
17. The network computer system of claim 1, wherein the one or more processors execute the set of network-side instructions to: for each user device of the plurality of user devices, (i) establish a data connection with the user device for a respective user session, (ii) during the respective user session, receive, using the established data connection, change data, the change data including data that is indicative of each input action that is implemented to the design under edit of the user device, and (iii) record the change data; and wherein the user device instructions include instructions, that when executed by each user device of the plurality of user devices, cause the user device to: during the respective user session, transmit the change data to the network computer system using the data connection. 
7. The network computer system of claim 1, wherein
 the one or more processors execute the set of 
network-side instructions to: for each user device of 
the plurality of user devices, (i) establish a 
data connection with the user device for a respective 
user session, (ii) during the respective user session, 
receive, using the established data connection, 
change data, the change data including data that is 
indicative of each input action that is implemented to 
the design under edit of the user device, and (iii)
 record the change data; and wherein the user device
 instructions include instructions, that when executed 
by each user device of the plurality of user devices, 
cause the user device to: during the respective user 
session, transmit the change data to the 
network computer system using the data connection.

31. A non-transitory computer-readable medium that stores instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations including: enabling each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; enabling users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and communicating user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to: render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by: receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; determining one or more alternative outcomes that would resolve the conflict caused by the second input action; rendering a preview including the one or more alternative outcomes; and resolving the conflict caused by the second input action so that the constraint is not violated based on a user response to the preview.
10. A non-transitory computer-readable medium that stores instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations including: enabling each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; enabling users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and communicating user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to: render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by: receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; rendering a preview that is indicative of the conflict; and enabling a user response to the preview to generate an outcome with respect to rendering the first object and the second object.
42.  A method for operating a computing device, the method comprising one or more processors and comprising: enabling each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; enabling users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and communicating user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to: render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by: receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; determining one or more alternative outcomes that would resolve the conflict caused by the second input action; rendering a preview including the one or more alternative outcomes; and resolving the conflict caused by the second input action so that the constraint is not violated based on a user response to the preview.
16. A method for operating a computing device, the method comprising one or more processors and comprising: enabling each user device of a plurality of user devices that are associated with a same account to access data sets for a design under edit; enabling users of one or more of the plurality of user devices to define a set of constraints for the design under edit; and communicating user device instructions to each user device of the plurality of user devices; wherein the user device instructions include instructions that when executed by each user device of the plurality of user devices, cause the user device to render the design under edit on a canvas of the user device, to enable a corresponding user of the user device to provide user input that is indicative of any one of multiple different input actions; responsive to receiving the user input, determine one or more input actions to perform, each input action comprising an operation on the design under edit; and implement the one or more input actions to modify the design under edit; wherein for at least a first user device of the plurality of user devices, the user device instructions include instructions that, when executed by the first user device, cause the first user device to determine the one or more input actions by: identifying a first input action from a first user from which a constraint is determined with respect to a first object of the design under edit; wherein for at least a second user device of the plurality of user devices that renders the design under edit concurrently with the first user device, the user device instructions include instructions that, when executed by the second user device, cause the second user device to determine the one or more input actions to perform by: receiving a series of user inputs from a second user on the second user device; predicting a second input action of the second user with respect to a second object before the second user completes the second input action, based on extrapolating an attribute values of the series of user inputs while the second input action is in progress; determining that implementing the second input action would cause the second object to be in conflict with the constraint determined from the first input action of the first user; rendering a preview that is indicative of the conflict; and enabling a user response to the preview to generate an outcome with respect to rendering the first object and the second object.




Claim Objections
Claims 3, 8-9, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ABRAHAMI 20130232403 A1; Figure 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-21-2022